Title: To Benjamin Franklin from William Greene, 31 January 1781
From: Greene, William
To: Franklin, Benjamin


  Sir/
Warwick State Rhode Island &c. 31st January 1781
This will be handed to you by Mr. John Murray a young Gentleman whose Friends are in England from whom he has been absent in America ever since his infancy, he having resided Principlely within this State, have had an oppertunity of being informed with respect to his Charecter. Do therefore recommand him to your Perticular Notice.
Have nothing very material that I think will be prudent to communicate as it is uncertain into whose hands this may fall, save that one of the British Ships a few Days pass’d being the Coloden of seventy four guns went on shore upon long Island and is stranded. Likewise a fifty gun Ship is dismasted.
Your sister is with her Grand Daugter Greene and two great Grand Children, they together with my Family are well, who desire their sincere regards and pleas to axcept the same from your sincere Friend and most Humble Servant.
W. Greene
Doctr: Franklin.
 
Addressed: Doctr. Franklin
